—Appeal by the defendant from a judgment of the County Court, Nassau County (Cotter, J.), rendered October 29, 1997, convicting him of criminal possession of a controlled substance in the third degree, criminal possession of a controlled substance in the seventh degree, and resisting arrest, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
There is no merit to the defendant’s contention that the testimony of Detective Frank Puma improperly bolstered another detective’s eyewitness account of the defendant’s criminal activity. Detective Puma testified that after he was given a description of the narcotics-related activity and the suspect, he ran to his police car to assist in the chase. This testimony was properly admitted as a necessary explanation of the events which resulted in the defendant’s arrest (see, People v Glover, 191 AD2d 582; People v Byrd, 187 AD2d 724). Joy, J. P., Krausman, Florio and Luciano, JJ., concur.